UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4866


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ALAN BOYD DONTA BARNETT, a/k/a Big Al,

                Defendant - Appellant.



                            No. 14-4885


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

SAMANTHA WILLIAMS, a/k/a Lady Sam, as Administrator of the
Estate of Samantha Wilkinson,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.  (3:12-cr-00188-FDW-DSC-2; 3:12-cr-00188-
FDW-DSC-27)


Argued:   March 24, 2016                 Decided:   October 12, 2016
Before AGEE and WYNN, Circuit Judges, and Thomas D. SCHROEDER,
United States District Judge for the Middle District of North
Carolina, sitting by designation.


Affirmed in part and reversed in part by unpublished opinion.
Judge Wynn wrote the opinion, in which Judge Agee and Judge
Schroeder joined.


ARGUED: Joshua B. Carpenter, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina; Jeffrey William
Gillette, GILLETTE LAW FIRM, PLLC, Franklin, North Carolina, for
Appellants.    Amy Elizabeth Ray, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.     ON BRIEF:
Ross Hall Richardson, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for
Appellant Williams.     Jill Westmoreland Rose, Acting United
States   Attorney,  OFFICE   OF  THE   UNITED  STATES   ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

      In 2012, the government indicted twenty-eight individuals

for various crimes arising out of their alleged involvement with

the gang United Blood Nation (“UBN”).                     Two of these individuals,

Defendants Samantha Williams and Alan Barnett, proceeded to a

joint trial.        The jury convicted both Defendants of conspiring

to violate the Racketeer Influenced and Corrupt Organizations

Act   (“RICO”),     18      U.S.C.    § 1962(d).           Additionally,            the       jury

convicted    Barnett        of    conspiring       to    commit       murder    in       aid     of

racketeering activity, two counts of conspiring to commit Hobbs

Act robbery, and several drug-related offenses.

      Defendants       assert        numerous         errors        related         to        their

convictions     and      sentencing.             We     find     no       reversible          error

pertaining     to     Barnett       and     thus      affirm        his    conviction          and

sentence.     We conclude, however, that the government failed to

produce     sufficient           evidence    that        Williams          agreed        to     the

commission     of     two    racketeering          acts        forming      a   pattern         of

racketeering        activity,        as      required          by     Section        1962(d).

Accordingly, we reverse Williams’s conviction for conspiracy to

violate RICO.

                                             I.

      At trial, the government established the following facts.

UBN was founded in 1993 at Rikers Island Prison in New York

City, when two prisoners brought together several smaller groups

                                             3
affiliated with the Bloods gang.                  UBN originally consisted of

eight    groups,      called     “sets,”    including       the   Gangster     Killer

Bloods, commonly known as “G-Shine.”                   J.A. 262.          At present,

UBN’s power structure remains in New York, but its membership

has    spread    to   other    prisons     and    communities      along    the   East

Coast.        The leader, or “godfather,” of each set serves on the

central council for the gang and directs set leaders in each

state.        J.A. 263.       The gang operates through a hierarchical

structure and a strict set of rules.

                                           A.

       Defendant Barnett was the second highest ranking member of

the G-Shine set in North Carolina.                  In the G-Shine hierarchy,

Barnett was directly under Franklin Robbs, the leader of G-Shine

in    North    Carolina,   who    in   turn      reported   to    Daryl    Wilkinson.

Wilkinson—-also known as “OG Powerful,” “Infinity Q45,” and by

various other names—-was the godfather of G-Shine during the

relevant time period and was incarcerated in New York.

       The government monitored a wiretap on Barnett’s phone for

roughly 90 days and surveilled Barnett and other UBN members for

years.        At trial, the government submitted audio recordings of

over two dozen calls collected as part of the wiretap.                         On one

of those phone calls, described in greater detail below, see

infra Part III.A, Barnett and other UBN members discussed a plan

for a UBN member to attack an individual named Deray Jackson.

                                           4
Additionally, numerous witnesses, including several UBN members

charged     as co-conspirators,             testified    to       Barnett’s     leadership

role   in   G-Shine         and   his    participation       in    robberies     and    drug

trafficking.           Several law enforcement officers also testified

regarding instances in which they purchased drugs from Barnett

using undercover agents.

       The jury found Barnett guilty of RICO conspiracy, 18 U.S.C.

§ 1962(d); conspiracy to commit murder in aid of racketeering,

18 U.S.C. § 1959(a)(5); two counts of conspiring to commit Hobbs

Act    robbery,        18   U.S.C.      § 1951;     conspiracy      to   distribute      and

possession with intent to distribute cocaine base, 21 U.S.C.

§§ 841(b)(1)(A), 846; illegal use of a communication device, 21

U.S.C.      § 843(b);        and     distribution       of        cocaine,     21     U.S.C.

§ 841(b)(1)(C).             The court sentenced Barnett to 360 months in

prison.

                                              B.

       At   the    time      of    the     events    giving       rise   to    this     case,

Williams was Wilkinson’s girlfriend and “first lady”—-which, in

UBN parlance, is “the mouthpiece . . . for [a] high ranking male

member if he’s incarcerated.”                     J.A. 291, 293.           At trial, the

government introduced letters between Williams and Wilkinson and

recordings        of    calls      among    Williams     and       other      alleged    UBN

members.     Although the government monitored roughly 17,000 phone

calls through its wiretap on Barnett, and thousands more through

                                              5
wiretaps on other UBN members, Williams participated in less

than ten of the calls.

       To meet its burden to prove that Williams agreed that UBN

members       would       commit    at     least    two    racketeering       acts,      the

government introduced evidence regarding alleged conspiracies:

(1) to commit the murders of Kellie Star, a UBN member who had

belonged to several different sets; Robbs, the leader of G-Shine

in North Carolina; and an individual named Dread; and (2) to

extort UBN members by requiring them to pay dues.                                See infra

Part    IV.        The    government       also    introduced      evidence      regarding

various       robberies       and   drug    crimes    committed      by    UBN    members,

though,       as    the    government       concedes,       none   of     that    evidence

directly related to Williams.                Appellee’s Br. at 54–55.

       At the close of trial, the jury found Williams guilty of

conspiring to violate RICO.                 In its verdict, the jury concluded

that Williams agreed that at least two specific racketeering

acts would be committed as part of the UBN conspiracy.                            However,

in     accordance          with     the     verdict       form     and     the     court’s

instructions, the jury did not identify which two acts formed

the    basis       of   its     verdict.     The    court    sentenced      Williams      to

seventy-two months in prison.

                                             II.

       RICO     makes      it    “unlawful    for    any    person      employed    by    or

associated with any enterprise engaged in, or the activities of

                                              6
which    affect,       interstate     or    foreign         commerce,       to       conduct    or

participate,       directly      or   indirectly,            in    the   conduct          of   such

enterprise’s affairs through a pattern of racketeering activity

. . . .”      18       U.S.C.   § 1962(c).             A    “pattern       of    racketeering

activity”    is     defined      as   “at       least      two    acts     of    racketeering

activity”     occurring         within      a       ten-year       period.           18    U.S.C.

§ 1961(5).       These “so-called predicate acts,” Salinas v. United

States,    522    U.S.    52,    62   (1997),         include       “any    act       or   threat

involving     murder,      . . .      robbery,          . . .      extortion,          . . .    or

dealing in a controlled substance . . . , which is chargeable

under State law and punishable by imprisonment for more than one

year.”    18 U.S.C. § 1961(1)(A).

     The jury convicted Barnett and Williams of violating 18

U.S.C.    § 1962(d),       which      prohibits            conspiring      to        commit     the

substantive       RICO    offense,         Section         1962(c).          “[T]o         satisfy

§ 1962(d),       the    government     must         prove    [1]    that        an    enterprise

affecting interstate commerce existed; [2] ‘that each defendant

knowingly     and      intentionally            agreed      with     another         person      to

conduct or participate in the affairs of the enterprise; and [3]

. . . that each defendant knowingly and willfully agreed that he

or some other member of the conspiracy would commit at least two

racketeering acts.’”             United States v. Mouzone, 687 F.3d 207,

218 (4th Cir. 2012) (quoting United States v. Wilson, 605 F.3d

985, 1018–19 (D.C. Cir. 2010)).                      Unlike the general conspiracy

                                                7
provision applicable to federal crimes, 18 U.S.C. § 371, Section

1962(d)    does       not   require    any       overt    or     specific    act     to    be

committed in furtherance of the conspiracy.                         Salinas, 522 U.S.

at 64.    An agreement is sufficient.               Id.

     Additionally, the two predicate acts must form “a pattern

of racketeering activity”, 18 U.S.C. § 1962(c), which means the

acts must be “related” and “pose a threat of continued criminal

activity.”         H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239

(1989).        This    two-prong      “continuity         plus    relationship”         test

requires       a   “commonsensical,          fact-specific          approach       to     the

pattern requirement.”          Menasco, Inc. v. Wasserman, 886 F.2d 681,

684 (4th Cir. 1989).             This effectuates “Congress’s desire to

limit RICO’s application to ‘ongoing unlawful activities whose

scope    and   persistence      pose    a    special      threat     to     social      well-

being.’”       US Airline Pilots Ass’n v. Awappa, LLC, 615 F.3d 312,

318 (4th Cir. 2010) (quoting Al-Abood ex rel. Al-Abood v. El-

Shamari, 217 F.3d 225, 238 (4th Cir. 2000)).

     Defendants raise numerous challenges to their convictions

and sentences, both individually and jointly.                        We first address

Barnett’s assignments of error and then address those raised by

Williams.




                                             8
                                       III.

                                           A.

     Barnett first asserts that there was insufficient evidence

to support his conviction under 18 U.S.C. § 1959 for conspiring

to murder Deray Jackson in order to maintain or increase his

position in UBN.       We disagree.

     “We review de novo the district court’s ruling on a motion

for judgment of acquittal and we will uphold the verdict if,

viewing     the   evidence     in    the        light   most   favorable    to    the

government, it is supported by substantial evidence.”                         United

States v. Kingrea, 573 F.3d 186, 194 (4th Cir. 2009) (quotation

omitted).       “Substantial evidence is evidence that a reasonable

finder    of    fact   could   accept      as     adequate     and   sufficient    to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        Id. at 194–95 (internal quotation omitted).                    “While

circumstantial      evidence   may    sufficiently        support     a   conspiracy

conviction, the Government nevertheless must establish proof of

each element of a conspiracy beyond a reasonable doubt.”                     United

States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996).

     Barnett’s conviction for conspiracy to commit murder in aid

of racketeering rested primarily on a June 23, 2011, phone call

among Barnett and several inmates at the Bertie Correctional

Center in North Carolina.             An inmate named Joseph Gray added

Barnett to the call to discuss the “insubordination” of fellow

                                           9
G-Shine member Nathaniel Graham.                    J.A. 1639.        Barnett and other

participants on the call discussed the fact that Deray Jackson,

an inmate who was not affiliated with UBN, had stolen a cell

phone.     In response, Gray and others had ordered Graham to “eat”

Jackson and, in addition, made clear that “[t]his was his day to

die.”     J.A. 1651, 1654.            Graham did not immediately carry out

this order, angering Gray and prompting the call.

       Graham’s      hesitation        to        follow     orders     brought        to   the

forefront      internal      strife     involving         two   subsets       of    G-Shine—-

Pretty Tony and Black Gangsta Bloods (“BGB”)—-that Robbs and

Barnett     were     attempting        to     bring       under    the    UBN       umbrella.

Barnett and certain other G-Shine members viewed Pretty Tony and

BGB as part of G-Shine.              Other members of G-Shine, however, were

less     welcoming      to     the    new        subsets,    neither      of       which    was

officially      added     to    UBN     by       Wilkinson,       G-Shine’s        godfather.

During the phone call, the inmates discussed their annoyance

that others in UBN did not “accept the fact that [Pretty] Tony

is Shine now” and not “a[n] individual entity.”                                    J.A. 1637.

Graham, who was affiliated with G-Shine and BGB, had failed to

follow an order from high-ranking members of Pretty Tony and had

expressed doubt over their authority.

       On the call, Barnett—-who was identified as a high-ranking

member    of   BGB—-scolded          Graham       for   failing      to   follow      orders,

stating    that    “Pretty       Tony       is    Shine”     and     “[y]ou     ain’t      even

                                              10
supposed to hesitate to eat the plate from the beginning.”                               J.A.

1637, 1643, 1652.          When another participant on the call asked

why   Jackson   had      not   yet    been       shot,     Barnett      responded        “more

east,” J.A. 1653, which is a UBN term indicating understanding

or agreement.

      Four days after the call, Jaimel Davidson, a member of G-

Shine,     violently     assaulted        Jackson    with       a    “slashing      weapon.”

J.A. 924.       Graham was present at the attack.                            Based on the

evidence presented, the jury convicted Barnett of conspiring to

murder Jackson, in violation of 18 U.S.C. § 1959.

                                            1.

      To convict a defendant of conspiracy to commit murder in

aid   of   racketeering,       the    jury    must       find       beyond    a   reasonable

doubt:

      (1) that the organization was a RICO enterprise, (2)
      that the enterprise was engaged in racketeering
      activity as defined in RICO, (3) that the defendant in
      question had a position in the enterprise, (4) that
      the defendant [conspired to] commit[] the alleged
      crime . . . , and (5) that his general purpose in so
      doing was to maintain or increase his position in the
      enterprise.

United     States   v.    Fiel,      35    F.3d     997,    1003       (4th       Cir.   1994)

(quoting United States v. Concepcion, 983 F.2d 369, 381 (2d Cir.

1992)).

      Here, the organization identified in the indictment is UBN.

Barnett asserts that the alleged conspiracy to murder Jackson


                                            11
(1) “was outside the scope of the UBN” because it was solely a

BGB conspiracy, Appellants’ Br. at 47, and (2) “did not maintain

or increase Barnett’s alleged position within the UBN,” id. at

48.   We address each of these contentions in turn.

      First,   we   find    that   a    rational     juror   could    have    found,

beyond a reasonable doubt, that the conspiracy was related to

UBN—-and not to BGB alone.             At trial, Barnett was identified as

both the second-in-command of G-Shine in North Carolina and a

high-ranking member of BGB.             There is no evidence that Barnett

quit or was forced out of G-Shine when he began his affiliation

with BGB.      Witnesses described BGB as a “set inside a set” and

characterized BGB as a subset of G-Shine rather than a new,

separate entity.        J.A. 709–10.          Indeed, Barnett and other BGB

members    considered      themselves     to   be    G-Shine   (and       thus   UBN)

members.

      Consistent    with    this   evidence,        participants     on    the   call

repeatedly affirmed that they were members of both G-Shine and

their respective subsets.          They also stated that Pretty Tony and

BGB were part of G-Shine.          For instance, Barnett stated, “Pretty

Tony is Shine . . . and that ain’t gonna change.”                         J.A. 1643;

see also J.A. 1659 (in which Gray asserted, “I’m looking at

everybody as Shine”).          Additionally, the participants on the

call greeted each other with the phrases “shine love” and “shine



                                         12
loyalty,” which were identified multiple times at trial as being

used only by and between members of G-Shine.

       Barnett correctly points out that G-Shine’s leadership, and

Wilkinson in particular, opposed incorporating Pretty Tony and

BGB into UBN.        However, the record is unclear as to precisely

when    and    how   Wilkinson   rendered     this     decision.        Even   if

Wilkinson      clearly    excluded   BGB    from     G-Shine,   there    is    no

evidence      that   it   happened   before   the     conspiracy    to    murder

Jackson arose.

       In sum, a reasonable juror could have concluded that the

conspiracy to murder Jackson was related to UBN.

                                      2.

       Second, Barnett argues that he did not participate in the

conspiracy “for the purpose of . . . maintaining or increasing

[his] position in” UBN, as required by 18 U.S.C. § 1959.                  United

States v. Ayala, 601 F.3d 256, 265 (4th Cir. 2010).                The purpose

requirement is “satisfied if the jury could properly infer that

the defendant committed his . . . crime because he knew it was

expected of him by reason of his membership in the enterprise or

that he committed it in furtherance of that membership.”                   Fiel,

35 F.3d at 1004 (quoting Concepcion, 983 F.2d at 381).

       For instance, in United States v. Tipton, the defendant

claimed that his violent actions were motivated by a desire to

get revenge for “a purely personal grievance.”              90 F.3d 861, 891

                                      13
(4th Cir. 1996).      Rejecting the defendant’s argument, we found

the evidence sufficient to support the jury’s determination that

the actions were committed for the purpose of maintaining or

increasing his position within the racketeering enterprise.                 Id.

In particular, we emphasized that the attacks were carried out

“in part at least in furtherance of the enterprise’s policy of

treating affronts to any of its members as affronts to all” and

because “furthering the reputation for violence [is] essential

to   maintenance     of      the   enterprise’s”      reputation.            Id.

Furthermore,   retaliatory         attacks    were    “critical       to    the

maintenance of one’s position in the enterprise.”              Id.

     Under Fiel and Tipton, there was sufficient evidence that

Barnett’s participation in the plan to murder Jackson helped him

to maintain or increase his position in UBN.           Barnett’s position

as a high-ranking member of UBN relied, at least in part, upon

other members of UBN following his and his superiors’ orders.

The evidence at trial suggested that UBN uses a strict, almost

militaristic   hierarchy.          Maurice    Robinson,    a    UBN   member,

testified that if a gang member is given an order he must follow

it, regardless of what the order is and that failure to do so

would be in violation of the organization’s policies.                    Indeed,

respecting   the    “chain    of   command”   was    one   of    UBN’s     “most

important” rules.    J.A. 271–72.



                                     14
      Consistent with this rule, Barnett emphasized on the call

the importance of following the chain of command and obeying the

orders of superiors within the gang.                       Barnett instructed Graham

not   to    hesitate    when     following            an     order    and     agreed      that

“[i]nsubordination        [would]        not     be        tolerated!”        J.A.        1646.

Enforcing     G-Shine’s    hierarchy            in    this     manner       was    not    only

expected    of   Barnett,      but       also     was       “in   furtherance        of    the

enterprise’s policy” and reputation.                   Tipton, 90 F.3d at 891.

      In conclusion, there was sufficient evidence to support a

finding, beyond a reasonable doubt, that Barnett conspired to

murder Jackson for the purpose of maintaining or increasing his

position in UBN.          Accordingly, we affirm Barnett’s conviction

under 18 U.S.C. § 1959.

                                           B.

      Barnett further argues that the district court erroneously

allowed     Steven     Parker,       a     detective           with     the       Charlotte-

Mecklenburg      Police     Department               who     assisted       the     FBI     in

investigating UBN, and UBN members Maurice Robinson and Rafus

Camp to testify regarding the meaning of slang words used on

recorded phone calls. 1          In particular, Barnett argues that lay




      1 Williams also challenges this evidentiary decision.
Because we conclude that the government failed to introduce
sufficient evidence to support Williams’s conviction, see infra
Part IV, we need not—-and thus do not—-address whether the
(Continued)
                                           15
witnesses—-i.e., those who have not been certified as experts—-

are not permitted to interpret calls in this way unless they

personally observed or participated in the calls in question.

       We review challenges to a trial court’s evidentiary rulings

for abuse of discretion.               United States v. Hassan, 742 F.3d 104,

130 (4th Cir. 2014).              “A court has abused its discretion if its

decision is guided by erroneous legal principles or rests upon a

clearly erroneous factual finding.”                          United States v. Johnson,

617   F.3d    286,       292   (4th    Cir.       2010)      (internal        quotation   marks

omitted).         Even if the district court errs, we will not reverse

if the error was harmless.                   United States v. McLean, 715 F.3d

129, 143 (4th Cir. 2013) (citing Fed. R. Crim. P. 52).                                 An error

is    harmless      if    we    can   say     “with         fair    assurance”     that    “the

judgment      was    not       substantially           swayed      by   the    error.”        Id.

(quoting United States v. Heater, 63 F.3d 311, 325 (4th Cir.

1995)).

       Even assuming that the district court erred in admitting

the challenged testimony, the error would not have substantially

swayed the jury’s verdict as to Barnett.                                Barnett’s claim is

limited      to    interpretations           by    Parker,         Robinson,     and   Camp    of

phone    calls      in     which      they    did       not     personally       participate.



district court reversibly                erred         in   admitting      this    challenged
evidence against her.



                                                  16
Barnett     does     not    challenge       the        portions     of      these   three

witnesses’ and others’ testimony that simply defined slang terms

used by the gang; rather, he challenges only the application of

those definitions to “translate” a statement on a particular

phone     call.       The        challenged      testimony,         then,     was   often

cumulative and presented an interpretation of the phone calls

that the jury almost certainly would have reached on its own by

using the unchallenged definitions of gang terms.

       Barnett      specifically          identifies         only    one      challenged

statement that pertained to him: Parker’s testimony that the

term “eat the plate,” when used in Barnett’s June 23, 2011,

phone call with inmates at Bertie Correctional Center, meant to

follow an order—-in this case to “kill Deray Jackson.”                               J.A.

402.      Several other witnesses testified that “eat the plate”

meant to carry out an order and that gang members could be

ordered    to     attack    or    even    kill    an    identified       person.      And

additional statements on the phone call made clear that Jackson

was supposed to be shot and killed.                 See, e.g., J.A. 1654 (“This

was his day to die.               Today was his day.”); J.A. 1653 (asking

“why [Jackson] ain’t been got shot”); J.A. 1661 (discussing that

the    intention    had    been     for   Jackson       to   “die”).        Given   these

statements, the jury almost certainly would have reached the

conclusion that Graham had been ordered to kill Jackson—-even

absent Parker’s purported interpretation of the phone call.

                                           17
       Reviewing            the   remainder       of    the    testimony,         we    find    no

instances in which Parker, Robinson, or Camp interpreted a phone

call       in    a    way    that    was   not      either     obvious     from        the   plain

language or easily understandable based on the definitions of

gang terms introduced at trial without objection.                               In addition,

we note that there was abundant evidence to support Barnett’s

convictions even if these lay witness interpretations had been

excluded.            Therefore, we conclude with fair assurance that any

error           in     admitting       the        challenged        testimony          did     not

substantially sway the jury’s verdict regarding Barnett.

                                                  C.

       Barnett next asserts that the district court erroneously

instructed            the    jury    regarding         the    “pattern     of     racketeering

activity” required for a RICO conspiracy conviction.                                   18 U.S.C.

§ 1962(c). 2           Barnett argues that the jury instructions failed to

adequately explain that “predicate acts that show a pattern of

criminal             activity       must     be     related        to    the      racketeering

enterprise.”                Appellants’       Br.      at    53.        Without        clarifying



       2
       Barnett also argues that the jury instruction defining
extortion was plainly erroneous.     At the time of briefing,
Barnett admitted that the jury instructions conformed to this
Court’s opinion in United States v. Ocasio, 750 F.3d 399 (4th
Cir. 2014), but wished to preserve the issue pending Supreme
Court review.     Appellants’ Br. at 54.     The Supreme Court
affirmed Ocasio, Ocasio v. United States, 136 S. Ct. 1423, 1429
(2016), foreclosing this argument.



                                                  18
language,    Barnett     claims,     the    jury   may   have   based   his   RICO

conspiracy conviction on criminal acts related to the six other

counts   for    which    he   was    tried,     even   if   those   acts   had   no

relation to UBN.        We disagree.

       At trial, Barnett proposed the following jury instruction:

       The defendant knowingly and willfully became a member
       of   the  conspiracy  to   further  the   racketeering
       activities of the enterprise.      A conspiracy must
       intend to further an endeavor which, when completed,
       would satisfy all of the elements of the substantive
       racketeering offense, but it suffices that he adopt
       the goal of furthering or facilitating the criminal
       endeavor.    However, defendant and partners in the
       criminal plan must agree and pursue to the same
       criminal objective.

J.A.    1360.     The     district     court     rejected    this   instruction.

Barnett later argued for an instruction clarifying that criminal

acts unrelated to UBN could not be predicate acts for a RICO

conspiracy.      To accommodate this request, the district court

added a line to the jury instructions, so that the final version

read, in relevant part:

       Proof of several separate conspiracies is not proof of
       the   single,  overall   conspiracy   charged  in  the
       superseding indictment . . . .    Random criminal acts
       unrelated to the conspiracy are not proof of a RICO
       conspiracy.   If you find that one or more of the
       defendants was not a member of or associated with the
       conspiracy charged, then you must find that defendant
       not guilty, even though that defendant may have been a
       member of some other conspiracy.       This is because
       proof that a defendant was a member of some other
       conspiracy is not enough to be convicted.

J.A. 1489.


                                           19
       In addition to this passage, the final jury instructions

thoroughly discussed the elements of RICO conspiracy.                              Using

language similar to the rejected jury instruction proposed by

Barnett, the instructions stated that the defendant must have

“knowingly and willfully bec[o]me a member of the conspiracy to

further the unlawful purposes of the enterprise,” J.A. 1475, and

“knowingly adopted the goal of furthering or facilitating the

enterprise,” J.A. 1488.          Additionally, the court instructed that

“the   government       must   prove    beyond     a    reasonable     doubt   that   a

particular defendant agreed that a member of the conspiracy did

or would commit at least two acts of racketeering of the type or

types as described in count one of the superseding indictment.”

J.A. 1481–82.           The instructions further provided that “[t]he

government must prove beyond a reasonable doubt that at least

two of these acts were, or were intended to be, committed as

part of the conspiracy.”         J.A. 1482 (emphasis added).

       Barnett argues that the district court erred in refusing

his proposed jury instruction and failed to adequately instruct

the jury about the elements of RICO conspiracy.                        “We review a

district      court’s    decision      to   give   or    refuse   to   give    a    jury

instruction for abuse of discretion.”                    United States v. Smith,

701    F.3d    1002,    1011   (4th     Cir.     2012).      We   must    “determine

whether, taken as a whole, the instruction fairly states the

controlling law.”         United States v. Moye, 454 F.3d 390, 398 (4th

                                            20
Cir. 2006) (en banc) (internal quotation marks omitted).                            If the

instructions contain an “error of law,” the district court has

abused its discretion.          Id.

       When the district court rejects a proposed instruction, we

reverse only if that instruction “(1) was correct; (2) was not

substantially covered by the court’s charge to the jury; and (3)

dealt with some point in the trial so important, that failure to

give     the     requested          instruction           seriously     impaired         the

defendant’s ability to conduct his defense.”                     Smith, 701 F.3d at

1011 (quoting United States v. Passaro, 577 F.3d 207, 221 (4th

Cir. 2009)).

       Here,    the   challenged          jury    instructions,       considered        as    a

whole,    fairly      and    accurately           state    controlling       law.        The

instructions      made      clear    that    the     predicate       acts   for     a   RICO

conspiracy had to be part of the charged RICO conspiracy and not

“[r]andom criminal acts unrelated to the conspiracy” or evidence

related to “some other conspiracy.”                       J.A. 1489.        Although the

instructions      may    not    have      “reinforce[d]       this    requirement”           as

frequently as Barnett would have liked, Appellants’ Br. at 52

n.10, we       presume   that       the    jury    followed    the    instructions           as

given, Richardson v. Marsh, 481 U.S. 200, 211 (1987).                          Thus, the

district court did not abuse its discretion by giving its jury

instructions on RICO’s pattern-of-racketeering element.



                                             21
      The district court likewise did not abuse its discretion in

rejecting Barnett’s proposed jury instruction.                         As an initial

matter,     we   do     not    see—-nor     does       Barnett     explain—-how        his

proposed instruction would have clarified the requirement that

the   predicate       racketeering    acts      must    be   related     to    the    RICO

conspiracy.       Instead, the proposed instruction restates other

elements of RICO conspiracy that were defined elsewhere in the

final     jury   instructions.        Accordingly,           its     absence    did   not

impair Barnett’s ability to conduct his defense.                       See Smith, 701

F.3d at 1011.

      In sum, we affirm Barnett’s RICO conspiracy conviction.

                                           D.

      Finally, Barnett argues that the district court improperly

sentenced him as a career offender pursuant to section 4B1.1 of

the   United     States       Sentencing    Guidelines        (the     “Guidelines”).

According to Barnett, Johnson v. United States, 135 S. Ct. 2551,

2555–57 (2015), which struck down the residual clause of the

Armed Career Criminal Act (“ACCA”) as unconstitutionally vague,

effectively invalidated the residual clause in the Guidelines’

definition of “crime of violence,” U.S.S.G. § 4B1.2.                             Barnett

contends that, without the residual clause, he did not have “at

least two prior felony convictions of either a crime of violence

or    a   controlled      substance        offense,”         which     are     necessary

predicates to a career offender designation.                     Id. § 4B1.1(a).

                                           22
       “[W]e review the district court’s sentencing procedure for

abuse of discretion.”           United States v. Gomez-Jimenez, 750 F.3d

370, 379 (4th Cir.), as corrected (Apr. 29, 2014).                            First, we

“ensure    that    the     district       court        committed       no    significant

procedural error, such as failing to calculate (or improperly

calculating) the Guidelines range.”                    Gall v. United States, 552

U.S. 38, 51 (2007).             If we find no procedural error, we then

“consider the substantive reasonableness of the sentence imposed

under an abuse-of-discretion standard.”                  Id.

       “[H]armless      error    review     applies       to    a   district     court’s

procedural      sentencing        errors        made     during        its    Guidelines

calculation.”          Gomez-Jimenez,       750    F.3d        at   382.      Thus,   “we

commonly      assume,    without     deciding,          an     error    in    performing

harmless error inquiry.”           United States v. Savillon-Matute, 636

F.3d 119, 123 (4th Cir. 2011).                 A “Guidelines error is harmless

if we believe (1) the district court would have reached the same

result even if it had decided the guidelines issue the other

way, and (2) the sentence would be [substantively] reasonable

even if the guidelines issue had been decided in the defendant’s

favor.”       United States v. Parral-Dominguez, 794 F.3d 440, 447

(4th   Cir.    2015)    (alteration       in    original)       (internal      quotation

marks omitted).




                                           23
       Even        assuming     that     Barnett’s    designation        as   a    career

offender          was    in   error, 3   that     error   was    harmless.         During

sentencing,             the   district    court     determined,        over   Barnett’s

objection, that he was a career offender.                       Pursuant to section

4B1.1 of the Guidelines, the district court placed Barnett in

criminal history category VI, the same category that he would

have       been    assigned      absent    the     career   offender      designation.

U.S.S.G.      § 4B1.1(b).          The    district    court     also   had    to   assign

Barnett the greater of “the offense level otherwise applicable,”

which was 41, and the offense level prescribed in the career

offender guideline, which was 37.                     Id.       Thus, regardless of

whether he was labeled a career offender, Barnett had an offense

       3
       In declining to address this issue, we do not imply that
Barnett’s contention lacks merit.   Johnson concerned the ACCA,
but it also called into question the constitutionality of the
identical residual clause contained in the career offender
guideline’s definition of “crime of violence.”       See United
States v. Hudson, 823 F.3d 11, 18 (1st Cir. 2016) (stating that
the residual clause in the career offender guideline is invalid
following Johnson); United States v. Madrid, 805 F.3d 1204,
1210–11 (10th Cir. 2015) (holding that the residual clause in
the career offender guideline is unconstitutionally vague
pursuant to the reasoning in Johnson).       Some of Barnett’s
predicate crimes—-including common law robbery and robbery with
a dangerous weapon—-may have fallen within the residual clause.
See United States v. Gardner, 823 F.3d 793, 803–04 (4th Cir.
2016) (holding that North Carolina common law robbery qualified
as a violent felony under the now-unconstitutional residual
clause of the ACCA, and is no longer within the definition of a
violent felony post-Johnson); United States v. White, 571 F.3d
365, 369, 373 (4th Cir. 2009) (holding, pre-Johnson, that
conspiracy to commit robbery with a dangerous weapon fell within
the ACCA’s residual clause).



                                             24
level of 41 and a criminal history category of VI, leading to a

Guidelines range of 360 months to life imprisonment.                             The court

sentenced Barnett to 360 months in prison, the bottom end of the

Guidelines range.

       Even     if   the   career      offender      designation          had     affected

Barnett’s Guidelines range—-which it did not—-the district court

made clear that it still would have sentenced Barnett to 360

months in prison.          In particular, the district court pronounced,

as an alternative grounds for the sentence, that, “based solely

on    the     sentencing      factors          without     consideration          of     the

sentencing       guidelines,      particularly           with    emphasis        on     [the]

nature and circumstances of the offense, general and specific

deterrence, the Court does believe that a 360-month sentence is

the appropriate sentence.”             J.A. 1826–27.            Language of this sort

“make[s] it ‘abundantly clear’ that a judge would have imposed

the same sentence, regardless of any procedural error.”                               Parral-

Dominguez, 794 F.3d at 447–48 (quoting Savillon-Matute, 636 F.3d

at 382–83); see also Gomez-Jimenez, 750 F.3d at 382–83 (citing a

similar     pronouncement        as   evidence     that     the    court    would       have

imposed the same sentence regardless of the Guidelines range).

       Having    determined       that    the     district        court    “would       have

reached the same result” even if it had not sentenced Barnett as

a    career   offender,     we    next    assess     whether       the    sentence       was

substantively        reasonable.         See    Parral-Dominguez,          794    F.3d     at

                                           25
447.    To do so, we “examine[] the totality of the circumstances

to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards

set forth in [18 U.S.C.] § 3553(a).”              Gomez-Jimenez, 750 F.3d at

383 (quoting United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010)) (first alteration in original).                   “[A] sentence

located    within     a   correctly     calculated    guidelines         range   is

presumptively reasonable.”         United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012) (internal quotation marks omitted).

       Here, the district court thoroughly examined the factors in

Section 3553(a) and imposed a sentence at the bottom of the

Guidelines range.         We find this sentence to be substantively

reasonable and not an abuse of discretion.

       Finding no reversible error relating to Barnett, we affirm

his convictions and sentence.

                                        IV.

       Williams principally challenges on appeal the sufficiency

of   the   evidence   supporting      her     conviction   for     conspiring    to

violate RICO.       As outlined above, “we will uphold [a] verdict

if, viewing the evidence in the light most favorable to the

government, it is supported by substantial evidence.”                     Kingrea,

573 F.3d at 194; see supra Part III.A.

       Williams   claims   that   the    government       failed    to   introduce

sufficient    evidence     that   she    agreed    that    UBN     members   would

                                        26
commit      the     two     racketeering            acts      necessary        to    establish         a

pattern of racketeering activity.                          By contrast, the government

claims      it     produced        evidence          sufficient           to     establish        that

Williams agreed that she or another member of UBN would commit

(1) robberies and drug crimes, (2) extortion and (2) the murders

of Star, Robbs, and Dread.

       To be convicted for RICO conspiracy, “[a] conspirator must

intend to further an endeavor which, if completed, would satisfy

all    of    the       elements      of        a    substantive           criminal       offense.”

Salinas,      522      U.S.    at     65;      Burgos,         94    F.3d      at    858    (“[T]he

Government        . . .     must    establish            proof      of    each      element       of   a

conspiracy beyond a reasonable doubt.”).                                 Accordingly, we must

determine whether a reasonable juror could conclude, beyond a

reasonable doubt, that the government established each element

of    the   substantive        offense             for   at    least      two       of   Williams’s

alleged predicate acts.

                                                   1.

       The government first argues that Williams’s RICO conspiracy

conviction        is      supported       by       her     alleged       agreement         that    UBN

members would commit predicate racketeering acts of robbery and

drug   trafficking.            The     government             states:       “Because       Williams

played a central role in the gang as the primary source and

conduit of information and as an advisor integral to the success

and coordination of gang activities, the jury could reasonably

                                                   27
infer    that      she    was    aware       that       UBN    members      engaged    in    drug

trafficking and committed robberies.”                          Appellee’s Br. at 54–55.

The government concedes that it “did not present direct evidence

that Williams personally participated in any such acts,” and it

fails    to   point       to    any     specific         act    of    drug    trafficking      or

robbery to which Williams agreed.                       Id. at 54.

       This     general         assertion          cannot        constitute         substantial

evidence that Williams knowingly and willfully agreed to the

commission of a robbery or drug trafficking offense and, thus,

is   insufficient         to    prove    a       predicate      racketeering        act.      See

Mouzone, 687 F.3d at 218 (holding that the government must prove

that “each defendant knowingly and willfully agreed that he or

some other member of the conspiracy would commit at least two

racketeering        acts.”      (quoting          Wilson,       605    F.3d    at    1018–19)).

“[T]he    RICO      conspiracy          statute         does     not       ‘criminalize       mere

association        with    an    enterprise.’”                 Id.    (quoting      Brouwer     v.

Raffensperger, Hughes & Co., 199 F.3d 961, 965 (7th Cir. 2000)).

Were     we   to     accept       the     government’s               argument,      almost     any

individual      affiliated        with       a    gang    could       be    presumed   to     know

about and agree to the commission of racketeering acts generally

and therefore be guilty of conspiring to violate RICO.                                        See

United    States     v.    Izzi,      613        F.2d    1205,       1210    (1st   Cir.     1980)

(“Guilt by association is one of the ever present dangers in a

conspiracy count that covers an extended period.”).                                 We decline

                                                  28
the   government’s       invitation    to     broaden    RICO’s      scope   in    this

manner.

      Without any evidence showing that Williams agreed to the

commission     of    a    particular        robbery     or    drug      offense,    no

reasonable juror could find, based solely on her association

with UBN, that she agreed to predicate acts of drug trafficking

or robbery.

                                         2.

      Second, the government alleges that Williams agreed to—-and

personally    carried       out—-the     predicate       racketeering        act    of

extortion by facilitating the collection of certain dues from

UBN members.        Extortion, as defined by 18 U.S.C. § 1951, is a

predicate racketeering act under RICO.                   Id. § 1961(1).           Under

Section 1951, extortion “means the obtaining of property from

another, with his consent, induced by wrongful use of actual or

threatened force, violence, or fear, or under color of official

right.”    Id. § 1951(b)(2).

      The government’s principal evidence supporting Williams’s

alleged    involvement      in    extortion      was     an     email     sent     from

Williams’s    professional       email      address     to    her   personal      email

address.     The email—-styled as a letter entitled “Reaching Back

for the Iced Out Soldiers”—-discusses a “mandatory” dues program

for G-Shine members, through which they “reach back” to support



                                         29
incarcerated           gang    members       and    their     families.      J.A.    1685b. 4

According to the message, higher-ranking G-Shine members owed

fifty dollars each month in dues.                          Higher-ranking members who

failed      to   pay     their        dues   would      “be   demoted.”    J.A.     1685b–c.

Members without rank owed twenty dollars a month.                           The dues were

to be “collected and recorded by Brazy (Sam) or Sam as most of

you know her.”                J.A. 1685c.          The letter concludes by stating

that    “any     games        being    played      will    result   to    sanctions    being

admin[i]stered.”              J.A. 1685c.          It was signed using nicknames and

titles associated with Wilkinson.                         The government did not put

forward any evidence establishing that Williams—-or anyone else—

-ever sent the letter to G-Shine members.

           The   government’s          evidence         regarding   the    Reaching     Back

initiative failed to establish that Williams agreed that actual

or threatened force, violence or fear would be used to induce

Reaching Back dues payments, as is required to prove extortion

under       Section      1951.          In    particular,        the     only   “sanction”

identified in the letter was “demotion,” which does not entail

force, violence or fear.

       That      the    government       introduced         substantial    evidence     that

UBN members engaged in violent conduct unrelated to the Reaching

       4
       The terms “iced out soldiers” or “iced out medallions,”
both of which are used in this letter, refer to incarcerated
members of the gang. J.A. 288–89.



                                                   30
Back program does not change this analysis.               Just    as RICO “does

not ‘criminalize mere association with an enterprise,’” Mouzone,

687 F.3d at 218, so too association with a violent organization

does not give rise to extortion as a RICO predicate, absent a

showing that threats or violence or the organization’s violent

reputation was used to unlawfully obtain the allegedly extorted

payments or property.          See United States v. Local 1804-1, Int’l

Longshoremen’s Ass’n, 812 F. Supp. 1303, 1326, 1340 (S.D.N.Y.

1993), aff’d sub nom United States v. Carson, 52 F.3d 1173 (2d

Cir.   1995)(finding        insufficient      evidence   for    certain   alleged

extortions to constitute RICO predicates due to lack of evidence

of direct or indirect threats or evidence that alleged victims

made   payments     in   fear,      notwithstanding      that    the    government

produced evidence that defendants were associated with mafia and

engaged in other acts of extortion by virtue of fear created by

that association).          Here, the government introduced no evidence

connecting the Reaching Back initiative to UBN’s other violent

conduct,     let    alone     any   evidence      that   UBN    relied    on   its

reputation    for    violence       to   induce    Reaching      Back    payments.

Accordingly, we conclude the government failed to put forward

sufficient evidence that Williams agreed that UBN would commit

the proposed RICO predicate of extortion.




                                         31
                                        3.

     Regarding      the    alleged      predicate       acts   of     murder,      the

government asserts that Williams agreed that UBN members would

murder three individuals: Dread, Robbs and Star.                    To engage in a

conspiracy    to    commit    murder,    the     conspirators       must   have     an

intent to kill.       See State v. Brewton, 618 S.E.2d 850, 856–58

(N.C. App. 2005) (holding that premeditation and deliberation

are necessary elements of an agreement to commit murder); cf.

State v. Coble, 527 S.E.2d 45, 46-48 (N.C. 2000) (holding that

attempted second-degree murder is not a crime because “to commit

the crime of attempted murder, one must specifically intend to

commit murder”). 5

     The government’s evidence related to Dread amounted to a

single phone call in which Williams passed along an order from

Wilkinson    that   gang     members    should    not    “push      the   button    on

     5 The indictment in this case identified murder chargeable
under N.C. Gen. Stat. §§ 14-17, 14.2-4 as one of UBN’s
racketeering activities.    See 18 U.S.C. § 1961(1)(A) (listing
murder, if “chargeable under State law and punishable by
imprisonment for more than one year” as a racketeering
activity).   Therefore, we rely on North Carolina law to define
murder and conspiracy to commit murder.    However, we note that
even if the alleged agreements to commit murder occurred in
another jurisdiction, RICO requires that the defendant agree
“knowingly and willfully,” Mouzone, 687 F.3d at 218, that a co-
conspirator will commit an act that “if completed, would satisfy
all of the elements of a substantive criminal offense.”
Salinas, 522 U.S. at 65.      In other words, an individual who
agrees that a co-conspirator will murder someone must know that
the agreement’s objective is to kill the victim.



                                        32
Dread.”      J.A.      1664.      The    term       “push    the   button”       was   never

defined at trial.          But even assuming that it does mean to kill

someone, the evidence suggests—-at most—-that Williams ordered

Jenkins not to kill Dread.               This does not amount to substantial

evidence that Williams agreed that a UBN member would murder

Dread.      Accordingly,        the     alleged       conspiracy        to   murder    Dread

cannot serve as a predicate for Williams’ RICO conviction.

      The    alleged      conspiracy      to     murder       Robbs      suffers     from   a

similar lack of evidence of intent to kill.                        While Robbs was in

prison,     Star      claimed    she     had    a     copy    of    a    North      Carolina

Department of Corrections (“DOC”) report discussing an assault

on Robbs by another inmate.               The report, which Star emailed to

Williams,      said    that     Robbs    “did       not   fight    back”      and    made   a

statement to the DOC after the incident.                            J.A. 1687.          This

report hurt Robbs’s reputation because it indicated that he was

cooperating        with       investigators—-or              “snitching”—-which          was

strictly forbidden by UBN.              J.A. 463.

      On June 6, 2011, Williams and Barnett spoke on the phone

about Robbs’s alleged snitching.                      Williams explained that she

had   spoken    to     Wilkinson      about     the    report      and    that   Wilkinson

said, “if that’s so, [Robbs is] Double-O.”                      J.A. 1627.          Williams

clarified that “if this is proven differently”—-i.e., if the

report was a fake—-“that girl [Star] . . . definitely is, is

food.”      J.A. 1627.         Williams concluded that they had to “just

                                           33
get to the bottom of it,” and Barnett agreed.                        J.A. 1627–28.

During a June 14, 2011, phone call, Williams told Barnett that

she had concluded that Star’s report was fake.                        Accordingly,

Williams     explained        that   Wilkinson     had   “rescinded”       the   order

making Robbs “double-O.” 6           J.A. 1633.

      None       of   this    evidence   established      that     Williams-or    any

other member of the alleged conspiracy-had the requisite intent

to kill Robbs.          Although Williams said that Wilkinson told her

Robbs was “Double-O” if the DOC report turned out to be true,

the   government       did    not    present   any   evidence      that    “Double-O”

meant     that    someone     was     targeted     for   murder.      Instead,    the

evidence established that “Double-O” meant a “mission.”                           J.A.

285, 361, 432, 681–82.               Although a mission might be to punish

someone or make them “food,” it could also mean to follow any

other     order,      legal     or   illegal.        With   no     other    evidence

suggesting that Williams agreed that Robbs would be killed—-and

not punished, demoted, or assaulted—-no rational trier of fact

could find, beyond a reasonable doubt, the requisite intent to

murder Robbs.

                                       * * * * *




      6According to trial testimony, Robbs was never assaulted as
a result of being labeled “Double-O” or as punishment for his
conduct in relation to the prison attack.



                                          34
      The government, therefore, failed to introduce substantial

evidence supporting the purported RICO predicate acts of robbery

and drug trafficking, extortion, and conspiracy to murder Dread

and   Robbs.      Accordingly,          even     if     we      were      to    conclude      the

government     introduced           evidence    sufficient           to     establish      that

Williams agreed that UBN members would murder Star--the only

remaining      predicate       offense     asserted            by    the       government--no

reasonable     trier     of    fact     could    have        concluded         that    Williams

knowingly and intentionally agreed to the commission of the two

predicate acts necessary to establish pattern of racketeering

activity. 7     Accordingly, we reverse Williams’s conviction for

conspiring to violate RICO. 8

                                           V.

      For the reasons stated above, we find no reversible error

pertaining to Barnett’s convictions or sentence.                                However, the

government      failed        to    introduce      evidence            sufficient       for    a

reasonable     juror     to    conclude        beyond      a    reasonable        doubt    that

Williams    agreed     to     the    commission       of       at   least      two    predicate



      7Because Williams’ alleged agreement to murder Star cannot,
by itself, support her RICO conviction, we do not decide whether
the government introduced substantial evidence that Williams
agreed to that UBN members would murder Star.
      8Because we reverse Williams’s conviction, we do not decide
whether the district court procedurally erred in determining her
sentence.



                                           35
racketeering acts forming a pattern of racketeering activity.

Therefore, we vacate Williams’s RICO conspiracy conviction.

                            AFFIRMED IN PART AND REVERSED IN PART




                               36